UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6039



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PETER LLOYD COLEY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CR-96-30013; CA-03-435-7)


Submitted:   March 11, 2004                 Decided:   March 19, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Peter Lloyd Coley, Appellant Pro Se. Donald Ray Wolthuis, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Peter Lloyd Coley seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2255

(2000).     An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000).           A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).       A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).           We have independently reviewed

the record and conclude that Coley has not made the requisite

showing.

              Accordingly, we deny Coley a certificate of appealability

and dismiss the appeal. We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                      DISMISSED


                                     - 2 -